UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7700



WILLIAM ANTHONY BOOTH,

                                            Plaintiff - Appellant,

          versus

RICK LOFLIN, Detective Sergeant; A. SPANOS,
Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-95-135-3)


Submitted:   February 27, 1997            Decided:   March 13, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


William Anthony Booth, Appellant Pro Se. Mark Allen Davis, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina; William Howard
Moss, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint. We have reviewed the record and the district court's

opinion accepting the magistrate judge's recommendation and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Booth v. Loflin, No. CA-95-135-3 (M.D.N.C. Oct. 16,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2